DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “Use of the porous carbon-based metal catalyst according to claim 6 in a production of hydrogen by a catalyzing hydrolysis of ammonia borane” is an improper definition of a process and not among the categories of patent invention specified in 35 USC 101.
Regarding Claim 8, the “Use of the porous carbon-based metal catalyst according to claim 6 in a preparation of a hydrogen fuel battery” is also an improper definition of a process and not among the categories of patent invention specified in 35 USC 101.  See MPEP 2173.05(q).  See also Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967).  See also Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “placing the moist porous carbon treated in step (3) into a strong base solution…” at step (4).  This limitation is unclear since step (3) obtains a moist porous carbon by treating the porous carbon treated in step (2).  For purposes of compact prosecution, the limitation is interpreted as the moist porous carbon obtained in step (3).
	Claims 2 and 11 further limits the method for preparing the catalyst where a temperature of the drying is 50-80°C.  However, the method according to claim 1 contains multiple drying steps.  It is unclear whether “the drying” refers to the drying steps in step (1), (2), or step (5).

Allowable Subject Matter
Claims 1, 3-6, 9-10 and 12-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

		The prior art of record does not disclose a method for preparing a porous carbon-based metal catalyst comprising all the limitations as required by the process Claim 1 or product-by-process Claim 6.  
	The closest prior art includes:
	Li et al (CN105498823) which discloses a method for preparing an N-doped porous carbon supported Co catalyst comprising adding N, N-double salicylaldehyde ethylenediamine cobalt or bis(3-methoxy- salicylaldehyde)ethylenediamine reduced cobalt chloride into a crucible and heating to prepare the N-doped porous-carbon supported cobalt catalyst (see Abstract).  Li therefore does not disclose or suggest a method comprising cleaning of 10-100 µm porous carbon, activation, base solution treatment, N-doping and graphitization, soaking with Sn and Co metal solutions; and treating with ammonia, hydrogen, while simultaneously heating to obtain the porous carbon-based metal catalyst nor does Li disclose or fairly suggest all the ranges claimed according to Claim 1.
Regarding Claim 6, The structure of the porous carbon-based metal catalyst product implied by the process of Claim 1 comprises: 
(1) a porous carbon with particle size of 10 to 100 µm;
(2) the porous carbon is N-doped graphite; and
(3) the porous carbon supports Co. 
Although Li discloses an N-doped porous carbon supporting cobalt, Li does not disclose or suggest a product comprising N-doped graphite porous carbon of 10 to 100 µm size supporting cobalt as implied by the product by process claim 6.

Regarding Claim 6, The structure of the porous carbon-based metal catalyst product implied by the process of Claim 1 comprises: 
(1) a porous carbon with particle size of 10 to 100 µm;
(2) the porous carbon is N-doped and graphitized; and
(3) the porous carbon supports Co. 
Although Sun discloses a porous carbon-based metal catalyst where the metal comprises cobalt nanoparticles active for ammonia borane hydrolysis, Sun does not disclose or suggest a product comprising N-doped and graphitic porous carbon of 10 to 100 µm size supporting cobalt as implied by the product by process claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        3/26/2022